January 29, 1925. The opinion of the Court was delivered by
We are of the opinion that the conclusion reached by Circuit Judge Dennis, in his very clearly reasoned decree, is correct, and while there are other valid grounds upon which that conclusion might be rested, we are content to approve and affirm the decree of the Circuit Court for the reasons therein stated.
Affirmed.
MESSRS. JUSTICES WATTS and FRASER, and MR. ACTING JUSTICE W.C. COTHRAN concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE T.P. COTHRAN did not participate. *Page 458